Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 1 of 21




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 16-20091-CR-WILLIAMS

   UNITED STATES OF AMERICA,

         Plaintiff,

   vs.

   JULIO ESTRADA and BARTOLO
   HERNANDEZ,

        Defendants.
   ______________________________/

              DEFENDANTS ESTRADA AND HERNANDEZ’S RENEWED
                 MOTION FOR RELEASE PENDING APPEAL

         Defendants Estrada and Hernandez have appealed their convictions on four

   counts of alien smuggling and one count of conspiracy. Before fully briefing this

   case in the Eleventh Circuit Court of Appeals, they sought release pending appeal in

   this court based on various “substantial questions of law or fact” featured in their

   motions for new trial. DE 459, 468. This court denied Estrada’s motion without

   stating reasons. DE 466. It later explained that the Defendants’ appellate

   questions/issues were not “substantial.” DE 472. This court’s ruling as to Estrada

   was affirmed upon motion for review in the Eleventh Circuit, and again upon motion

   for reconsideration.

         Having now fully explored the district court record, counsel have identified a


                                            1
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 2 of 21




   different issue that they rely upon on appeal – that this court erred in denying their

   proposed instruction on the alien smuggling offenses, that separately set forth as

   elements that the government had to prove “[t]he alien did not have prior official

   authorization to come to, enter, or reside in the United States” and “[t]he defendant

   knew or recklessly disregarded that the alien did not have prior official authorization

   to come to, enter, or reside in the United States.” DE 310: 28-29. Instead, this court

   conflated these two elements, instructing that the government was required to prove

   only that “the Defendant knew or was in reckless disregard of the fact that the alien

   had not received prior official authorization to come to, enter or reside in the United

   States.” DE 331:24 (emphasis added); DE 531:102-03. By so instructing, this court

   effectively directed a verdict in favor of the government on the disputed statutory

   element of prior official authorization, instructing the jury it was “a fact that” the

   aliens had not received prior authorization.

         Defendants submit that this constitutes a “substantial question of law.” 18

   U.S.C. § 3143(b)(1)(B). Additionally, Estrada’s approximately 20-month

   compliance with his conditions of pretrial release, and Hernandez’s approximately

   22-month compliance with his conditions, and this court’s act in subsequently

   extending them the privilege of self-surrender post-sentencing, DE 451, establish

   “clear and convincing evidence that the person is not likely to flee or pose a danger

   to the safety of any other person or the community if released . . ..” 18 U.S.C. §


                                             2
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 3 of 21




   3143(b)(1)(A).

         Briefing on appeal was completed on July 23, 2019, more than four and one-

   half months ago. The Defendants have already served 23 months, Hernandez about

   half of his 46-month sentence, and Estrada more than one-third of his 63-month

   sentence. Hernandez will be eligible for a half-way house as early as the end of 2020.

   Based on the scheduling of several recent criminal appeals in the Eleventh Circuit,

   it would not be unusual if it took 18 more months or longer, into the summer of 2021,

   for the Defendants’ appeals to be decided.1 Accordingly, this court should grant

   release upon reasonable bonds pending appeal.

                               PROCEDURAL HISTORY

         1. From shortly after their arrests, the Defendants have been released on

   monetary bonds. DE 19, 20, 34, 51, 52, 53. On March 15, 2017, a jury found both

   Defendants guilty of conspiracy to smuggle aliens into the United States for the

   purpose of commercial advantage, in violation of 18 U.S.C. section 371, Count 1,

   and smuggling aliens into the United States for the purpose of commercial


   1
     For example, three cases recently set on the Eleventh Circuit’s February 10, 2020,
   oral argument calendar have been fully briefed for thirteen, eleven, and eight months,
   respectively. United States v. Waked, No. 18-11951 (reply brief filed January 11,
   2019); United States v. Melgen, No. 18-10991 (reply brief filed March 29, 2019),
   and United States v. Tercier, No. 18-10992 (reply brief filed April 11, 2019). From
   the date of oral argument in United States v. Takhalov, 827 F.3d 1307 (11th Cir.
   2016), an appeal, like this one, challenging the district court’s denial of a requested
   jury instruction, approximately one-year passed before the case was reversed and
   remanded for a new trial.
                                             3
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 4 of 21




   advantage, in violation of 8 U.S.C. section 1324(a)(2)(B)(ii), Estrada on Counts 3,

   5, and 6, and Hernandez on Count 2. DE 41, 335, 336.

         2. On November 2, 2017, this court sentenced Hernandez to 46 months in

   prison, and Estrada to 63 months in prison. DE 449, 450. This court granted both

   the privilege of self-surrender to the Bureau of Prisons. DE 451. On November 20,

   2017, this court entered its Judgments of Conviction. DE 454, 455.

         3. The Defendants timely appealed their judgments of conviction. DE 458,

   461. Both filed motions for release pending appeal. DE 459, 468. Estrada argued

   as “substantial questions of law and fact” (A) whether the government sufficiently

   alleged and proved that he conspired to smuggle, or smuggled, aliens to the United

   States, in light of Wet-Foot/Dry-Foot policy and the Cuban Adjustment Act; (B)

   whether this court abused its discretion by admitting evidence of uncharged bad acts;

   and (C) whether this court abused its discretion by admitting improper expert

   testimony. DE 459: 4-5, 10-19. Hernandez additionally argued as a basis for

   reversal on appeal whether the government sufficiently proved the substantive alien

   smuggling charge in Count 2. This court summarily denied Estrada’s motion

   without stating any reasons. DE 466. It later denied both Defendants’ motions

   asserting that bond had been denied because the Defendants failed to raise

   “substantial questions.” DE 472.

         5. Mr. Estrada filed his Motion for Review of District Court Order Denying


                                            4
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 5 of 21




   his Motion for Release Pending Appeal in the Eleventh Circuit Court of Appeals.

   The court denied this motion, and his Motion for Reconsideration.

          6. As of July 23, 2019, the date Mr. Estrada filed his Reply Brief, this matter

   has been fully briefed in the Eleventh Circuit Court of Appeals. Oral argument,

   which the government does not oppose, has not yet been set.

          7. DOJ Attorney Christopher J. Smith states that the government will oppose

   this motion on the ground that the Defendants have not raised a substantial question

   of law or fact, but will not argue that they present a risk of flight or danger to any

   person or the community.

                                 MEMORANDUM OF LAW

          Title 18 U.S.C. section 3143, “Release or detention of a defendant pending

   sentence or appeal,” provides that a district court “shall order that a person who has

   been found guilty of an offense and sentenced to a term of imprisonment, and who

   has filed an appeal . . . be detained” unless the court finds: “(A) by clear and

   convincing evidence that the person is not likely to flee or pose a danger to the safety

   of any other person or the community . . . and (B) that the appeal is not for the

   purpose of delay and raises a substantial question of law or fact likely to result in (i)

   reversal, [or] (ii) an order for a new trial . . ..”

          In United States v. Giancola, 754 F.2d 898 (11th Cir. 1985), the court

   explained the elements and standard for a district court to determine whether to grant


                                                 5
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 6 of 21




   a defendant bail pending appeal under 18 U.S.C. section 3143(b). The court held

   that to establish entitlement to bond pending appeal, a defendant must demonstrate

         (1) that the defendant is not likely to flee or pose a danger to the safety
         of any other person or the community if released; (2) that the appeal is
         not for purpose of delay; (3) that the appeal raises a substantial question
         of law or fact; and (4) that if that substantial question if determined
         favorably to defendant on appeal, that decision is likely to result in
         reversal or an order for a new trial of all counts on which imprisonment
         has been imposed.

   Id. at 901.

         Regarding the “substantial question of law or fact,” the court agreed with the

   Third Circuit in United States v. Miller, 753 F.2d 19 (3d Cir. 1985), that this meant

   “one which is either novel, . . . has not been decided by controlling precedent, or . .

   is fairly doubtful.” Id. at 900. This is a question “of more substance than would be

   necessary to a finding that is was not frivolous,” id. at 901, “a ‘close’ question or one

   that very well could be decided the other way.” Id. “. . . [T]here are no blanket

   categories for what questions do or do not constitute “substantial” ones. Whether a

   question is “substantial” must be determined on a case-by-case basis.” Id.

         1. The Defendants have presented a substantial question of law.

         To show reversible error in denying a defendant’s requested jury instruction,

   a defendant must show that the instruction (A) was a correct statement of law, (B)

   concerned a sufficiently important point raised during trial, and (C) was not

   substantially covered by a charge actually given. United States v. Takhalov, 827


                                              6
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 7 of 21




   F.3d 1307, 1311, 1316 (11th Cir. 2016). See also United States v. Dominguez, 661

   F.3d 1051, 1071 (11th Cir. 2011); United States v. Banks, 988 F.2d 1106, 1109 (11th

   Cir. 1993). The legal correctness of a requested instruction is reviewed de novo.

   Takhalov, 827 F.3d at 1312; United States v. Gomez, 580 F.3d 1229, 1233 (11th Cir.

   2009).

                A.     The Defendants’ proposed instruction was a correct
                       statement of law.

         Title 8, U.S.C. section 1324(a)(2), makes it a crime for “[a]ny person who,

   knowingly or in reckless disregard of the fact that an alien has not received prior

   official authorization to come to, enter, or reside in the United States, [to] bring[]to

   or attempt[] to bring to the United States in any manner whatsoever, such alien,

   regardless of any official action which may later be taken with respect to such alien

   . . ..” (Emphasis added). Giving each term its “plain and ordinary” meaning, see,

   e.g., United States v. Silva, 443 F.3d 795, 797-78 (11th Cir. 2006), and each provision

   “its full effect,” see, e.g., United States v. Alabama, 778 F.3d 926, 938 (11th Cir.

   2015), the government must prove, inter alia, “the fact that an alien has not received

   prior authorization to come to, enter, or reside in the United States . . . .” The court

   recognized as much in Dominguez when it stated: “Section 1324(a)(2) . . . prohibits

   any person from knowingly bringing or attempting to bring to the United States an

   alien who does not have prior official authorization to enter the United States.” Id.,

   661 F.3d at 1065. Judge Tjoflat clearly stated in his partially concurring and
                                              7
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 8 of 21




   dissenting opinion: “Whether the players had “prior official authorization” is also a

   question of fact.” Id. at 1104 n. 64. Accord United States v. Munoz, 412 F.3d 1043,

   1049-50 (9th Cir. 2005) (“[The defendant’s] sufficiency challenge thus raises the

   question of whether the evidence presented would allow a rational jury to conclude

   that the aliens lacked prior official authorization….”).

         The Defendants requested that this court instruct the jury that the government

   had to prove not only that (1) the aliens the defendants sought to smuggle to the

   United States did not have prior authorization to come to, enter, or reside in the

   United States, but separately that (2) the defendants knew or recklessly disregarded

   that the alien did not have such prior official authorization. DE 310:28-29. This was

   a correct statement of law. Both the text of section 1324(a)(2) and the majority and

   partially concurring and dissenting opinions in Dominguez establish that the jury

   must be instructed, and make a finding, on both of those elements.

         Although the Eleventh Circuit has no standard jury instruction for this offense,

   the related instructions for unlawfully transporting and unlawfully concealing or

   harboring aliens, 18 U.S.C. § 1324(a)(1)(A)(ii), (iii), support the conclusion that the

   two elements are independent of each other. In language and structure similar to

   section 1324(a)(2), section 1324(a)(1)(A)(ii) makes it an offense for any person who

   “knowing or in reckless disregard of the fact that an alien has come to, entered, or

   remains in the United States in violation of law,” to transport the alien within the


                                             8
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 9 of 21




   United States. Similarly, section 1324(a)(1)(A)(iii) makes it an offense for any

   person who “knowing or in reckless disregard of the fact that an alien has come to,

   entered, or remains in the United States in violation of law,” to conceal or harbor the

   alien. Both jury instructions explicitly state that the government must prove the

   alien’s illegal status in the United States, in addition to proving that the defendant

   knew, or acted in reckless disregard of, this illegal status. See Eleventh Circuit

   Pattern Jury Instructions (Criminal) 96.2,2 96.33 (2017). These instructions signal the

   Eleventh Circuit’s recognition that, regarding a section 1324(a)(2) prosecution, the

   jury needs to be separately instructed on the question of whether the allegedly

   smuggled alien had “prior official authorization” to come to, enter, or reside in the

   U.S. At the very least, this is a “close” question that could very well be decided in

   the Defendants’ favor.

         Even this court, notwithstanding its refusal to separately instruct on the lack

   of prior official authority element, DE 310: 28-29; DE 331:24; DE 533:16, did not


   2
    “The Defendant can be found guilty of this crime only if all the following facts are
   proved beyond a reasonable doubt: (1) an alien [entered] or [remained in] the United
   States in violation of law; (2) the Defendant knew or recklessly disregarded the fact
   that the alien was in the United States in violation of the law; [and] (3) . . ..”
   3
    “The Defendant can be found guilty of this crime only if all the following facts are
   proved beyond a reasonable doubt: (1) the alien [entered] [remained in] the United
   States illegally; (2) . . .; and (3) the Defendant either knew or acted in reckless
   disregard of the fact that the alien [had entered] [remained in] the United States in
   violation of law[.]”

                                             9
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 10 of 21




    quarrel with the proposition that the government was required to prove that the

    allegedly smuggled aliens lacked prior official authority to come to, enter, or reside

    in the United States. Upon denying the Defendants’ post-trial motion for new trial

    based on the instruction it gave that failed to separately instruct on lack of prior

    official authorization, this court stated: “Nothing about this instruction suggests that

    the jury could convict either Estrada or Hernandez of alien smuggling absent a

    threshold finding that the relevant alien, in fact, lacked the requisite prior official

    authorization. Accordingly, the Court’s jury instruction on the substantive offenses

    is no basis for a judgment of acquittal.” DE 452:8 (emphasis added).

          While the failure to instruct on the separate element may not have been a

    “basis for a judgment of acquittal,” id. (emphasis added), it was a basis for a new

    trial. Cf. Takhalov, 827 F.3d at 1311-15 (new trial required where district court

    refused to give defendant’s proposed instruction that correctly advised jury that

    merely deceiving, without an intent to injure, does not defraud as required by the

    federal wire fraud statute). Although this court appeared to agree with the

    Defendants that a condition precedent to any conviction was a finding that the

    allegedly smuggled aliens lacked prior official authorization, the instruction it gave

    failed to inquire whether the jury unanimously made this “threshold finding.”

                 B.     Defendants’ instruction concerned a sufficiently
                        important point.

          The instruction that the Defendants proffered also concerned “a sufficiently
                                              10
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 11 of 21




    important point raised during trial.” Takhalov, 827 F.3d at 1316. An integral part of

    the defense was that the aliens the Defendants allegedly smuggled or conspired to

    smuggle had “prior official authorization” to come to, enter, and reside in the United

    States. The Defendants raised this issue through a variety of pretrial and trial

    motions. DE 121, 154, 156 (motion to dismiss based on theory that Cuban aliens had

    “prior official authorization” under Cuban Adjustment Act and then-effective “Wet-

    Foot/Dry-Foot” policy); DE 238, 246 (government’s motion in limine to exclude

    defense evidence and argument regarding its theory of prior official authorization);

    DE 253, 254 (motion to reconsider order on motion to exclude); DE 258 (Ex Parte

    Response to the Government’s Motion to Exclude Argument Related to Wet-

    Foot/Dry-Foot Policy). Defense counsel argued in summation that the government

    knew the baseball players it welcomed into the U.S. without visas were smuggled

    out of Cuba. DE 532:101-02, 122, 125.

          Given the diametrically opposed positions of the Defendants and the

    government on this vigorously litigated issue, the Defendants’ proffered instruction

    dealt with a “sufficiently important point raised at trial.” Takhalov, 827 F.3d at 1316.

    Indeed, the point was “so ‘vital’ that the failure to give the requested instruction

    seriously impaired the defendant[s’] ability to defend.” United States v. Banks, 988

    F.2d 1106, 1109 (11th Cir. 1993). Cf. United States v. Eckhardt, 466 F.3d 938, 947-

    48 (11th Cir. 2006) (in prosecution for obscene calls under the Communications


                                              11
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 12 of 21




    Decency Act, 47 U.S.C. § 223, defense not impaired by instruction that not only

    “obscene” calls were prohibited (as referenced in the statute), but also “lewd,

    lascivious, filthy, or indecent” phone calls, where defendant claimed calls were never

    made).

          The Defendants argued at trial and on appeal, but the government disputed,

    that they were entitled to introduce evidence to show that the government’s practice

    under the Cuban Adjustment Act, Wet-Foot/Dry-Foot policy, and other Executive

    Branch pronouncements, established de facto “prior official authorization” for the

    Cuban aliens they allegedly smuggled to come to, enter, and reside in the United

    States. But even if the Defendants were wrong, they were entitled to a jury

    determination of this issue, no matter how overwhelming the government’s evidence

    may have been. As the court observed in United States v. Rogers, 94 F.3d 1519 (11th

    Cir. 1996): “Significantly, the Government bears the burden of proving beyond a

    reasonable doubt all elements of the crime charged,” “no matter how overwhelming

    the evidence.” Id. at 1524 (citing Sullivan v. Louisiana, 508 U.S. 275, 277-78

    (1993)) (emphasis added). The court likewise stated in United States v. Goetz, 746

    F.2d 705 (11th Cir. 1984): “There is no reason to deny the defendant the right to a

    jury determination when the evidence seems overwhelming in favor of the

    government.” Id. at 708.

          Our conclusion is that an accused person has the same right to have 12
          laymen pronounce upon the truth or falsity of each material averment
                                             12
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 13 of 21




          in the indictment, if the evidence against him is clear and
          uncontradicted, as he unquestionably would have if it were doubtful
          and conflicting. Inasmuch as jurors are rightly trusted, in close and
          difficult cases, to maintain the peace and dignity of organized society,
          surely they may be relied upon in the plain and simple ones.

    Id. (citation omitted).

          Because the Defendants were entitled to a jury determination of whether the

    aliens they allegedly smuggled lacked prior official authority to come to, enter, or

    reside in the United States, and this was a vital issue at trial, this issue Defendants

    raise on appeal is at least “close” and could very well be decided in their favor.

                 C.     Instruction not substantially covered by one given.

          Regarding the “threshold” element of a lack of prior official authorization,

    this court only instructed the jury that the government was required to prove that

    “the Defendant knew or was in reckless disregard of the fact that the alien had not

    received prior official authorization to come to, enter or reside in the United

    States.” DE 331:24; DE 531:102-03. This instruction, unlike the one the

    Defendants requested, failed to hold the government to the burden of proving that

    each allegedly smuggled alien lacked prior official authorization to come to, enter,

    or reside in the U.S.

          Not only did the instruction this court gave not substantially cover the

    instruction the Defendants requested, it directed a verdict against the Defendants on

    the essential, contested “lack of prior official authorization” element. See, e.g.,


                                              13
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 14 of 21




    United States v. Rogers, 94 F.3d 1519, 1524 (11th Cir. 1996); United States v. Goetz,

    746 F.2d 705, 708 (11th Cir. 1984); United States v. Bass, 784 F.2d 1282, 1284-85

    (5th Cir. 1986). By instructing the jury that it was a “fact that the aliens had not

    received prior official authorization,” the court “improperly guided the jury in such

    a substantial way as to violate due process.” United States v. Isnadin, 742 F.3d

    1278, 1296 (11th Cir. 2014); see also United States v. Richardson, 233 F.3d 1285,

    1292 (11th Cir. 2000).

          United States v. Goetz, 746 F.2d 705 (11th Cir. 1984), strongly supports

    reversal. The defendants were charged with willful failure to file a tax return. Id. at

    707. On each IRS tax form for two years, the defendants wrote “object self

    incrimination” in the space requesting income information. Id. The government

    was required to prove (1) the taxpayer was required to file an income tax return, (2)

    the taxpayer failed to file a return, and (3) the tax payer’s violation was willful. Id.

          In response to pretrial motions, the district court ruled as a matter of law that

    the documents submitted by the defendants were not “tax returns.” Id. at 707. The

    juries at the defendants’ separate trials were instructed accordingly. Id.

          Reversing, the Eleventh Circuit concluded that the district court’s instruction

    “invad[ed] the province of the jury” and effectively “directed a verdict as to one of

    the three elements of the alleged offense . . ..” Id. at 708. It noted “[t]he rule is

    firmly established that the trial judge cannot direct a verdict in favor of the


                                               14
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 15 of 21




    government for all or even one element of a crime.” Id. It quoted an earlier decision

    that emphatically stated this principle: “[N]o fact, not even an undisputed fact, may

    be determined by the Judge. The plea of not guilty puts all in issue, even the most

    patent truth. In our federal system, the Trial Court may never instruct a verdict either

    in whole or in part.” Id. (citation omitted). See also United States v. Bass, 784 F.2d

    1282 (5th Cir. 1986) (in prosecution for submitting false employee tax withholding

    forms, district court reversibly erred by instructing jury defendant was an employee,

    thereby directing a verdict for the government on this contested issue).

          As in Goetz and Bass, by instructing that the government had to prove that

    “the Defendant knew or was in reckless disregard of the fact that the alien had not

    received prior official authorization to come to, enter or reside in the United States,”

    DE 331:24; DE 533:16 (emphasis added), this court told the jury it was a “fact” that

    the allegedly smuggled aliens lacked “prior official authorization,” relieving the

    government of proving this “fact.” This court, thus, directed a verdict on this element

    in favor of the government, and against the Defendants. At the very least, this is a

    “close” question that could very well be decided on appeal in the Defendants’ favor.

          2. Appellate decision in Estrada’s favor will likely result in a reversal
             on all counts and a new trial.

          If the Eleventh Circuit agrees that this court erred in denying the Defendants’

    requested jury instruction or that the instruction it gave impermissibly directed a

    verdict in the government’s favor, it is likely that the court will reverse the
                                              15
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 16 of 21




    Defendants’ convictions on all counts and order a new trial.

          The government argued on appeal that any instructional error regarding the

    substantive alien smuggling counts was harmless and, thus, not reversible. The

    government shoulders the heavy burden to prove “beyond a reasonable doubt that

    the error complained of did not contribute to the verdict obtained.” United States v.

    Takhalov, 827 F.3d 1307, 1320, 1324 (11th Cir. 2016) (quoting Neder v. United

    States, 527 U.S. 1, 15 (1999)). Thus, the question in our case is two-fold: (1) whether

    “‘the record contains evidence that could rationally lead’ a jury to find that” the

    aliens the Defendants allegedly smuggled had prior official authorization to come

    to, enter, or reside in the United States, see Takhalov, 827 F.3d at 1321, and (2)

    whether the categories of evidence this court excluded as to the permission given to

    Cuban players by CBP personnel to enter U.S. ports of entry to claim asylum, as

    recited in the Defendants’ ex parte proffer, DE 258, provided an alternate basis for

    the jury to decide that the players did have prior official authorization to enter the

    United States. The answer to both questions is “yes.”4

          Even the limited evidence on this subject that came through the government’s

    own case established that several of the allegedly smuggled aliens came to, entered,


    4
     While asserting on appeal that the players’ lack of entry visas foreclosed any factual
    question of prior authorization, the government chose to ignore the excluded
    proffered evidence that players like Leonys Martin were in fact given permission by
    CBP personnel following CBP policies for the processing of Cubans to enter U.S.
    ports of entry and claim asylum. Ex. 258.
                                              16
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 17 of 21




    and ultimately resided in the United States despite not having visas. On February

    17, 2013, Omar Luis, the alien who Estrada allegedly smuggled in Count 3, entered

    the U.S. on foot with another Cuban alien, Alejandro Piloto, both without visas,

    through the Texas port of entry at Hidalgo. DE 523:46, 90: DE 528:105, 138. They

    “walked up to [a check point at] the American border … [and] made contact with an

    immigration official who welcomed” them into the U.S. DE 523:91; DE 528:105.

    Luis remained in the U.S. and eventually signed a contract with the New York

    Yankees. DE#523:21, 57.

          On August 16, 2014, Dalier Hinojosa, the alien who Estrada allegedly

    smuggled in Count 5, flew from Port-au-Prince, Hait, to Miami. He had no visa.

    DE 524:26-28. After presenting himself to Customs and Border Patrol for an

    interview, DE 524:30, he was paroled into the U.S. Gov. Ex. 24. In November 2014,

    Hinojosa signed a contract with the Boston Red Sox for whom he played. DE

    524:33-34. He later played for the Philadelphia Phillies. DE 523:132.

          On October 13, 2013, Jose Abreu, the alien who Estrada allegedly smuggled

    in Count 6, flew from Port-au-Prince, Haiti, to Miami. DE 525:46-51. He too had

    no visa. Id. Upon arriving at Miami International Airport, Abreu told immigration

    and Customs officials he was seeking admission under the Cuban Adjustment Act.

    After being interviewed, Abreu was paroled into the U.S. DE 525:57-58, 97. Shortly

    after Abreu signed a six-year contract with the Chicago White Sox. DE 525:60.


                                           17
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 18 of 21




          On April 4, 2011, Leonys Martin, the alien who Hernandez allegedly

    smuggled in Count 2, entered the U.S. without a visa through the immigration check

    point at Laredo, Texas. DE 512:45; DE 519:82-83, 85. Martin told immigration and

    Customs officials that he was seeking political asylum. DE 519:82-83. Martin was

    processed and was paroled into the U.S. DE 512:45; DE 519:85, 111. Martin stayed

    and became a player with the Texas Rangers. DE 519:88-92, 119, 123.

          In closing arguments, defense counsel urged that the government knew the

    baseball players it welcomed into the U.S. without visas were smuggled out of Cuba.

    DE 532:101-02, 122. Counsel for Estrada argued: “. . . [T]he United States wanted

    Cuban baseball players. . . . The best example of that is the border patrol agent who

    welcomed Omar Luis and Piloto at the border, asking for their autographs, getting

    hats from them.” DE532:125.

          Based on this testimony, a rational jury could have readily concluded that

    Cuban aliens, at least these Cuban alien baseball players, had “prior official

    authorization,” by seeking political asylum via the Cuban Adjustment Act or

    otherwise, to come to, enter, or reside in the U.S. In the face of this evidence, the

    government cannot sustain its heavy burden of demonstrating beyond a reasonable

    doubt that the failure to instruct the jury on the government’s burden to prove that

    these aliens lacked prior official authorization did not contribute to the verdicts.

          The government also has argued on appeal that any instructional error


                                              18
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 19 of 21




    regarding section 1324(a)(2) was harmless as to the multi-object conspiracy charged

    in Count 1. AB at 70 n. 12. The government is wrong.

          To be sure, if this court erred in its instructions regarding the substantive alien

    smuggling counts, the instructions regarding this object of the conspiracy was also

    flawed – it omitted that the aliens had to lack prior official authorization to come to,

    enter, or reside in the United States, in order to be the subject of this object of the

    conspiracy. But given the general verdict form on Count 1, DE 335, 336, we have

    no way to know if the jury followed this flawed path to its verdict or, instead, one of

    the permissible, alternate routes. See Takhalov, 827 F.3d at 1319 (instructional

    omission error not harmless where “the district court provided the jury multiple paths

    by which they could arrive at a guilty verdict. One of those paths . . . was an

    impermissible one.”). Under these circumstances, where the government alleged

    four different objects of the conspiracy and the instructions for one of those objects

    were fatally flawed, though it is possible that the jury may have convicted based on

    its agreement that the Defendants conspired to commit one of the other objects, “that

    possibility alone is insufficient to justify an affirmance.” United States v. High, 117

    F.3d 464, 470 (11th Cir. 1997) (citing, inter alia, United States v. Martinez, 14 F.3d

    543, 553-54 (11th Cir. 1994) (“. . . [A]n alternate theory on which to base a conviction

    does not save the legal defect in the instruction”)); see also United States v.

    Pendergraft, 297 F.3d 1198, 1200 (11th Cir. 2002); United States v. Range, 94 F.3d


                                              19
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 20 of 21




    614, 620 (11th Cir. 1996) (“A court must . . . be able to determine with absolute

    certainty that the jury based its verdict on the ground which it was properly

    instructed.”) (quotations and citations omitted)).

          3. Estrada and Hernandez present no risk of flight or danger to the
             community.

          The government has advised undersigned counsel that it will not oppose the

    motion on these grounds.

          4. Appeal not for purpose of delay.

          Given that Estrada has filed his appellate briefs (while in custody) and is

    awaiting action by the court of appeals, delay is not a relevant factor at this point.

                                       CONCLUSION

          Given the prospect of a new trial on all counts and the length of time that it

    will likely take for the court of appeals to render a decision, fairness dictates that the

    Defendants be able to await the appellate resolution at liberty upon appropriate

    conditions of release.




                                               20
Case 1:16-cr-20091-KMW Document 544 Entered on FLSD Docket 12/09/2019 Page 21 of 21




                                         Respectfully Submitted,



    MARCUS NEIMAN &                             BLACK, SREBNICK, KORNSPAN
    RASHBAUM LLP                                & STUMPF, P.A.
    One Biscayne Tower                          201 S. Biscayne Blvd., Suite 1300
    2 South Biscayne Blvd., Suite 1750          Miami, Florida 33131
    Miami, Florida 33131                        Telephone: (305) 371-6421
    Telephone: (305) 400-4260                   Email: hsrebnick@royblack.com
    Email: jmarcus@mnrlawfirm.com               Counsel for Julio Estrada
    Counsel for Bartolo Hernandez

    BY: /s/ Jeffrey E. Marcus                   BY: /s/ Howard M. Srebnick_____
        JEFFREY E. MARCUS                           HOWARD M. SREBNICK
        Fla. Bar No. 310890                         Fla. Bar No. 919063

                                  CERTIFICATE OF SERVICE

          I HEREBY certify that on December 9, 2019, I electronically filed and served

    the foregoing document using CM/ECF.

                                         s/ Howard Srebnick

                                         HOWARD SREBNICK




                                           21
